Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 1 of 23

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

x a

RAFAEL FIGUEROA, Civil No.: 19-cv-210(RA)

AMENDED
VERIFIED COMPLAINT

 

Plaintiff,
-against-

IRENE YAGUDAEV, SOLOMON YAGUDAEV,

APS ELECTRIC INC., GIRON CONTRACTING INC,
INCLINATOR ELEVETTE CO. OF NEW YORK, INC.,
NEW YORK PLUMBING WORKS, INC., R.C.M
ELECTRIC CORP. and SAL D’AMICO
CONSTRUCTION, INC.,

 

Defendants,
Xx

IRENE YAGUDAEV and SOLOMON YAGUDAEV,

Third Party Plaintiffs

-against-

NRG MAGIC CONSTRUCTION,

Third Party Defendant.

x

 

Plaintiff, by his attorneys, GREY AND GREY, LLP, complaining of the Defendants,
respectfully alleges, upon information and belief, as follows:

AS AND FOR A FIRST CAUSE OF ACTION
ON BEHALF OF RAFAEL FIGUEROA

1. That at all times herein mentioned, the Plaintiff was, and still is, a resident of the
County of Bronx, City and State of New York.

2. That this action falls within one or more of the exceptions set forth in CPLR
§1602.

3. That defendants IRENE YAGUDAEV and SOLOMON YAGUDAEV were and

still are residents of the State of Florida.
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 2 of 23

4, That defendant APS ELECTRIC INC. was and still is a domestic business
corporation duly authorized to conduct business in the State of New York.

5. That at ail times hereinafter mentioned, defendant APS ELECTRIC INC,
maintained its principal place of business in the County Kings, City and State of New York.

6. That at all times hereinafter mentioned, defendant APS ELECTRIC INC. does
business in the State of New York.

7, That defendant GIRON CONTRACTING INC. was and still is a domestic
business corporation duly authorized to conduct business in the State of New York.

8. That at all times hereinafter mentioned, defendant GIRON CONTRACTING
INC. maintained its principal place of business in the County Queens, City and State of New
York.

9, That at all times hereinafter mentioned, defendant GIRON CONTRACTING
INC. does business in the State of New York.

10. That defendant INCLINATOR ELEVETTE CO. OF NEW YORK, INC. was
and still is a foreign business corporation duly authorized to conduct business in the State of
New York.

11. =‘ That at all times hereinafter mentioned, defendant INCLINATOR ELEVETTE
CO. OF NEW YORK, INC. maintained its principal place of business in the State of New
Jersey.

12. That at all times hereinafter mentioned, defendant INCLINATOR ELEVETTE
CO. OF NEW YORK, INC, does business in the State of New York.

13. That defendant NEW YORK PLUMBING WORKS, INC. was and still is a

domestic business corporation duly authorized to conduct business in the State of New York.
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 3 of 23

14. That at all times hereinafter mentioned, defendant NEW YORK PLUMBING
WORKS, INC. maintained its principal place of business in the County Queens, City and State
of New York.

15. ‘That at all times hereinafter mentioned, defendant NEW YORK PLUMBING
WORKS, INC. does business in the State of New York.

16. That defendant R.C.M. ELECTRIC CORP. was and still is a domestic business
corporation duly authorized to conduct business in the State of New York.

17. That at all times hereinafter mentioned, defendant R.C.M. ELECTRIC CORP.
maintained its principal place of business in the County of Kings, City and State of New York.

18. That at all times hereinafter mentioned, defendant R.C.M. ELECTRIC CORP.
does business in the State of New York.

19, That defendant SAL D’AMICO CONSTRUCTION, INC. was and still is a
domestic business corporation duly authorized to conduct business in the State of New York.

20. ‘That at all times hereinafter mentioned, defendant SAL D’AMICO
CONSTRUCTION, INC. maintained its principal place of business in the County of Queens,
City and State of New York.

21. That at all times hereinafter mentioned, defendant SAL D’AMICO
CONSTRUCTION, INC. does business in the State of New York.

22, That at all times herein mentioned, the Defendant RENE YAGUDAEV owned
the building and structure located at 110-48 Jewel Avenue, in the County of Queens, City and
State of New York.

23. That at all times herein mentioned, the Defendant IRENE YAGUDAEV

operated the aforesaid building and premises.
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 4 of 23

24. That at all times herein mentioned, the Defendant IRENE YAGUDAEV
maintained the aforesaid building and premises.

25. That at all times herein mentioned, the Defendant IRENE YAGUDAEV
controlled the aforesaid building and premises,

26. That at all times herein mentioned, the Defendant IRENE YAGUDAEV
managed the aforesaid building and premise.

27. That at all times herein mentioned, the Defendant IRENE YAGUDAEV was
the Developer of a building and structure located at 110-48 Jewel Avenue, in the County of
Queens, City and State of New York.

28. That at all times herein mentioned, the Defendant RENE YAGUDAEYV was a
commercial investor of a building and structure located at 110-48 Jewel Avenue, in the County
of Queens, City and State of New York

29, That at all times hereinafter mentioned, the Defendant IRENE YAGUDAEYV,
was a Realtor.

30. That at all times hereinafter mentioned, the Defendant IRENE YAGUDAEYV,
was a Construction Manager.

31. That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV
owned the building and structure located at 110-48 Jewel Avenue, in the County of Queens, City
and State of New York.

32. That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV
operated the aforesaid building and premises.

33. That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV

maintained the aforesaid building and premises.

6
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 5 of 23

34. That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV

controlled the aforesaid building and premises
35. That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV
managed the aforesaid building and premises

36. That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV
was the Developer of a building and structure located at 110-48 Jewel Avenue, in the County of
Queens, City and State of New York

37, That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV
was a commercial investor of a building and structure located at 110-48 Jewel Avenue, in the
County of Queens, City and State of New York

38, That at all times hereinafter mentioned, the Defendant SOLOMON
YAGUDAEV was a Realtor.

39, That at all times hereinafter mentioned, the Defendant SOLOMON
YAGUDAEYV was a Construction Manager.

40. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017,
Defendant IRENE YAGUDAEYV hired and/or retained third party defendant NRG MAGIC
CONSTRUCTION to perform work at the aforesaid premises.

41. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant SOLOMON YAGUDAEV hired and/or retained third party defendant NRG
MAGIC CONSTRUCTION to perform work at the aforesaid premises,

42. That third party defendant NRG MAGIC CONSTRUCTION was hired and/or

retained pursuant to a written contract or agreement.
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 6 of 23

43. That at all times hereinafter mentioned and on or before October 20, 2017 NRG
MAGIC CONSTRUCTION was hired to be the general contractor for the construction
of a multi-family property at 110-48 Jewel Avenue, Queens, New York.

44, That at all times hereinafter mentioned and on or before October 20, 2017 NRG
MAGIC CONSTRUCTION was hired to be the general contractor for the construction
of a commercial property at 110-48 Jewel Avenue, Queens, New York.

45. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant (RENE YAGUDAEYV or her agents entered into a contract with third party
defendant NRG MAGIC CONSTRUCTION, to perform certain work, labor and services at
the aforesaid time and place.

46. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant IRENE YAGUDAEV or her agents entered into a contract with defendant APS
ELECTRIC INC., to perform certain work, labor and services at the aforesaid time and place.

47, That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant IRENE YAGUDAEV or her agents entered into a contract with defendant GIRON
CONTRACTING INC., to perform certain work, labor and services at the aforesaid time and
place.

48. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant IRENE YAGUDAEV or her agents entered into a contract with defendant
INCLINATOR ELEVETTE CO. OF NEW YORK, INC., to perform certain work, labor and

services at the aforesaid time and place,
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 7 of 23

49, That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant IRENE YAGUDAEV or her agents entered into a contract with defendant NEW
YORK PLUMBING WORKS, INC., to perform certain work, labor and services at the
aforesaid time and place.

50. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant IRENE YAGUDAEYV or her agents entered into a contract with defendant R.C.M.
ELECTRIC CORP., to perform certain work, labor and services at the aforesaid time and
place.

51. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant IRENE YAGUDAEV or her agents entered into a contract with defendant SAL
D’AMICO CONSTRUCTION, INC,, to perform certain work, labor and services at the
aforesaid time and place.

32. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
defendant SOLOMON YAGUDAEYV or his agents entered into a contract with third party
defendant NRG MAGIC CONSTRUCTION, to perform certain work, labor and services at
the aforesaid time and place.

53. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant SOLOMON YAGUDAEYV or his agents entered into a contract with defendant APS
ELECTRIC INC., to perform certain work, labor and services at the aforesaid time and place.

54. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant SOLOMON YAGUDAEYV or his agents entered into a contract with defendant
GIRON CONTRACTING INC., to perform certain work, labor and services at the aforesaid

time and place.
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 8 of 23

55. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant SOLOMON YAGUDAEYV or his agents entered into a contract with defendant
INCLINATOR ELEVETTE CO, OF NEW YORK, INC., to perform certain work, labor and
services at the aforesaid time and place.

56. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant SOLOMON YAGUDAEV or his agents entered into a contract with defendant
NEW YORK PLUMBING WORKS, INC., to perform certain work, labor and services at the
aforesaid time and place.

57. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant SOLOMON YAGUDAEV or his agents entered into a contract with defendant
R.C.M. ELECTRIC CORP., to perform certain work, labor and services at the aforesaid time
and place.

58. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant SOLOMON YAGUDAEYV or his agents entered into a contract with defendant SAL
D’AMICO CONSTRUCTION, INC., to perform certain work, labor and services at the
aforesaid time and place.

59. That at all times hereinafter mentioned, third party defendant, NRG MAGIC
CONSTRUCTION entered into a contract with defendant IRENE YAGUDAEV to perform
work, labor and services at the aforesaid time and place.

60. That at all times hereinafter mentioned, third party defendant, NRG MAGIC
CONSTRUCTION entered into a contract with defendant SOLOMON YAGUDAEV to

perform work, labor and services at the aforesaid time and place.

10
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 9 of 23

61. That at all times hereinafter mentioned, third party defendant, NRG MAGIC
CONSTRUCTION entered into a contract with defendant APS ELECTRIC INC. to perform
work, labor and services at the aforesaid time and place.

62. That at all times hereinafter mentioned, third party defendant, NRG MAGIC
CONSTRUCTION entered into a contract with defendant GIRON CONTRACTING INC. to
perform work, labor and services at the aforesaid time and place.

63. That at all times hereinafter mentioned, third party defendant, NRG MAGIC
CONSTRUCTION entered into a contract with defendant INCLINATOR ELEVETTE Co.
OF NEW YORK, INC, to perform work, labor and services at the aforesaid time and place.

64. That at all times hereinafter mentioned, third party defendant, NRG MAGIC
CONSTRUCTION entered into a contract with defendant NEW YORK PLUMBING
WORKS, INC. to perform work, labor and services at the aforesaid time and place.

65. That at all times hereinafter mentioned, third party defendant, NRG MAGIC
CONSTRUCTION entered into a contract with defendant R.C.M. ELECTRIC CORP. to
perform work, labor and services at the aforesaid time and place.

66. That at all times hereinafter mentioned, third party defendant, NRG MAGIC
CONSTRUCTION centered into a contract with defendant SAL D’AMICO
CONSTRUCTION, INC. to perform work, labor and services at the aforesaid time and place.

67. That at all times hereinafter mentioned, defendant APS ELECTRIC INC,
entered into a contract with defendant, IRENE YAGUDAEV to perform work, labor and

services at the aforesaid time and place.

11
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 10 of 23

68. That at all times hereinafter mentioned, defendant APS ELECTRIC INC.
entered into a contract with defendant, SOLOMON YAGUDAEYV to perform work, labor and
services at the aforesaid time and place.

69. That at all times hereinafter mentioned, defendant APS ELECTRIC INC.
entered into a contract with third party defendant, NRG MAGIC CONSTRUCTION to
perform work, labor and services at the aforesaid time and place.

70. That at all times hereinafter mentioned, defendant, APS ELECTRIC INC,
entered into a contract with defendant GIRON CONTRACTING INC, to perform work, labor
and services at the aforesaid time and place.

71. That at all times hereinafter mentioned, defendant, APS ELECTRIC INC,
entered into a contract with defendant INCLINATOR ELEVETTE CO. OF NEW YORK,
INC. to perform work, labor and services at the aforesaid time and place.

72. That at all times hereinafter mentioned, defendant, APS ELECTRIC INC.
entered into a contract with defendant NEW YORK PLUMBING WORKS, INC. to perform
work, labor and services at the aforesaid time and place.

73. That at all times hereinafter mentioned, defendant, APS ELECTRIC INC.
entered into a contract with defendant R.C.M. ELECTRIC CORP. to perform work, labor and
services at the aforesaid time and place.

74, That at all times hereinafter mentioned, defendant, APS ELECTRIC INC.
entered into a contract with defendant SAL D’AMICO CONSTRUCTION, INC. to perform

work, labor and services at the aforesaid time and place.

12
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 11 of 23

75, That at all times hereinafter mentioned, defendant, GIRON CONTRACTING
INC, entered into a contract with defendant IRENE YAGUDAEYV to perform work, labor and
services at the aforesaid time and place.

76. That at all times hereinafter mentioned, defendant, GIRON CONTRACTING
INC. entered into a contract with defendant SOLOMON YAGUDAEYV to perform work, labor
and services at the aforesaid time and place.

77. That at all times hereinafter mentioned, defendant GIRON CONTRACTING
INC. entered into a contract with third party defendant, NRG MAGIC CONSTRUCTION to
perform work, labor and services at the aforesaid time and place.

78. That at all times hereinafter mentioned, defendant, GIRON CONTRACTING
INC, entered into a contract with defendant APS ELECTRIC INC. to perform work, labor and
services at the aforesaid time and place.

79. That at all times hereinafter mentioned, defendant, GIRON CONTRACTING
INC. entered into a contract with defendant INCLINATOR ELEVETTE CO. OF NEW
YORK, INC. to perform work, labor and services at the aforesaid time and place.

80. That at all times hereinafter mentioned, defendant, GIRON CONTRACTING
INC. entered into a contract with defendant NEW YORK PLUMBING WORKS, INC. to
perform work, labor and services at the aforesaid time and place.

81. That at all times hereinafter mentioned, defendant GIRON CONTRACTING
INC. entered into a contract with defendant R.C.M. ELECTRIC CORP. to perform work,

labor and services at the aforesaid time and place.

13
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 12 of 23

82, That at all times hereinafter mentioned, defendant, GIRON CONTRACTING
INC. entered into a contract with defendant SAL D’AMICO CONSTRUCTION, INC. to
perform work, labor and services at the aforesaid time and place.

83. That at all times hereinafter mentioned, defendant, INCLINATOR ELEVETTE
CO. OF NEW YORK, INC. entered into a contract with defendant IRENE YAGUDAEV to
perform work, labor and services at the aforesaid time and place.

84. That at all times hereinafter mentioned, defendant, INCLINATOR ELEVETTE
CO. OF NEW YORK, INC. entered into a contract with defendant SOLOMON YAGUDAEV
to perform work, labor and services at the aforesaid time and place.

85. That at all times hereinafter mentioned, defendant INCLINATOR ELEVETTE
CO. OF NEW YORK, INC. entered into a contract with third party defendant, NRG MAGIC
CONSTRUCTION to perform work, labor and services at the aforesaid time and place.

86. That at all times hereinafter mentioned, defendant, INCLINATOR ELEVETTE
CO. OF NEW YORK, INC. entered into a contract with defendant APS ELECTRIC INC. to
perform work, labor and services at the aforesaid time and place.

87. That at all times hereinafter mentioned, defendant, INCLINATOR ELEVETTE
CO. OF NEW YORK, INC. entered into a contract with defendant GRRON CONTRACTING
INC, to perform work, labor and services at the aforesaid time and place.

88. That at all times hereinafter mentioned, defendant, INCLINATOR ELEVETTE
CO. OF NEW YORK, INC. entered into a contract with defendant NEW YORK PLUMBING

WORKS, INC. to perform work, labor and services at the aforesaid time and place.

14
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 13 of 23

89. That at all times hereinafter mentioned, defendant, INCLINATOR ELEVETTE
CO. OF NEW YORK, INC. entered into a contract with defendant R.C.M. ELECTRIC
CORP. to perform work, labor and services at the aforesaid time and place.

90. That at all times hereinafter mentioned, defendant, INCLINATOR ELEVETTE
CO. OF NEW YORK, INC. entered into a contract with defendant SAL D’AMICO
CONSTRUCTION, INC. to perform work, labor and services at the aforesaid time and place.

91. _—‘ That at all times hereinafter mentioned, defendant, NEW YORK PLUMBING
WORKS, INC. entered into a contract with defendant IRENE YAGUDAEV to perform work,
labor and services at the aforesaid time and place.

92, That at all times hereinafter mentioned, defendant, NEW YORK PLUMBING
WORKS, INC. entered into a contract with defendant SOLOMON YAGUDAEV to perform
work, labor and services at the aforesaid time and place.

93. That at all times hereinafter mentioned, defendant, NEW YORK PLUMBING
WORKS, INC. entered into a contract with third party defendant NRG MAGIC
CONSTRUCTION. to perform work, labor and services at the aforesaid time and place.

94. That at all times hereinafter mentioned, defendant, NEW YORK PLUMBING
WORKS, INC. entered into a contract with defendant APS ELECTRIC INC. to perform work,
labor and services at the aforesaid time and place.

95, That at all times hereinafter mentioned, defendant, NEW YORK PLUMBING
WORKS, INC. entered into a contract with defendant GIRON CONTRACTING INC. to

perform work, labor and services at the aforesaid time and place.

15
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 14 of 23

96. That at all times hereinafter mentioned, defendant, NEW YORK PLUMBING
WORKS, INC. entered into a contract with defendant INCLINATOR ELEVETTE CO. OF
NEW YORK, INC. to perform work, labor and services at the aforesaid time and place.

97. That at all times hereinafter mentioned, defendant, NEW YORK PLUMBING
WORKS, INC. entered into a contract with defendant R.C.M. ELECTRIC CORP. to perform
work, labor and services at the aforesaid time and place,

98. That at all times hereinafter mentioned, defendant, NEW YORK PLUMBING
WORKS, INC. entered into a contract with defendant SAL D’AMICO CONSTRUCTION,
INC. to perform work, labor and services at the aforesaid time and place.

99. That at all times hereinafter mentioned, defendant, R.C.M ELECTRIC CORP.
entered into a contract with defendant IRENE YAGUDAEV to perform work, labor and
services at the aforesaid time and place.

100. That at all times hereinafter mentioned, defendant, R.C.M ELECTRIC CORP.
entered into a contract with defendant SOLOMON YAGUDAEYV to perform work, labor and
services at the aforesaid time and place.

101. That at all times hereinafter mentioned, defendant, R.C.M. ELECTRIC CORP.
entered into a contract with third party defendant NRG MAGIC CONSTRUCTION to
perform work, labor and services at the aforesaid time and place.

102. That at all times hereinafter mentioned, defendant, R.C.M ELECTRIC CORP.
entered into a contract with defendant APS ELECTRIC INC. to perform work, labor and

services at the aforesaid time and place.

16
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 15 of 23

103. That at all times hereinafter mentioned, defendant, R.C.M ELECTRIC CORP.
entered into a contract with defendant GIRON CONTRACTING INC. to perform work, labor
and services at the aforesaid time and place,

104. That at all times hereinafter mentioned, defendant, R.C.M ELECTRIC CORP.
entered into a contract with defendant INCLINATOR ELEVETTE CO. OF NEW YORK,
INC. to perform work, labor and services at the aforesaid time and place.

105. That at all times hereinafter mentioned, defendant, R.C.M. ELECTRIC CORP.
entered into a contract with defendant NEW YORK PLUMBING WORKS, INC. to perform
work, labor and services at the aforesaid time and place.

106. That at all times hereinafter mentioned, defendant, R.C.M ELECTRIC CORP.
entered into a contract with defendant SAL D’AMICO CONSTRUCTION, INC. to perform
work, labor and services at the aforesaid time and place.

107. That at all times hereinafter mentioned, defendant, SAL D’AMICO
CONSTRUCTION, INC. entered into a contract with defendant FRENE YAGUDAEV to
perform work, labor and services at the aforesaid time and place.

108. That at all times hereinafter mentioned, defendant, SAL D’AMICO
CONSTRUCTION, INC, entered into a contract with defendant SOLOMON YAGUDAEV to
perform work, labor and services at the aforesaid time and place.

109. That at all times hereinafter mentioned, defendant, SAL D’AMICO
CONSTRUCTION, INC. entered into a contract with third party defendant NRG MAGIC

CONSTRUCTION to perform work, labor and services at the aforesaid time and place.

17
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 16 of 23

110. That at all times hereinafter mentioned, defendant, SAL D’AMICO
CONSTRUCTION, INC. entered into a contract with defendant APS ELECTRIC INC, to
perform work, labor and services at the aforesaid time and place.

111. That at all times hereinafter mentioned, defendant, SAL D’AMICO
CONSTRUCTION, INC. entered into a contract with defendant GIRON CONTRACTING
INC. to perform work, labor and services at the aforesaid time and place.

112, That at all times hereinafter mentioned, defendant, SAL D*AMICO
CONSTRUCTION, INC, entered into a contract with defendant INCLINATOR ELEVETTE
CO. OF NEW YORK, INC. to perform work, labor and services at the aforesaid time and
place.

113. That at all times hereinafter mentioned, defendant, SAL D’AMICO
CONSTRUCTION, INC, entered into a contract with defendant NEW YORK PLUMBING
WORKS, INC. to perform work, labor and services at the aforesaid time and place.

114. That at all times hereinafter mentioned, defendant, SAL D’AMICO
CONSTRUCTION, INC. entered into a contract with defendant R.C.M. ELECTRIC CORP.
to perform work, labor and services at the aforesaid time and place.

115. That on October 20, 2017, the Plaintiff RAFAEL FIGUEROA was an employee
of third party defendant NRG MAGIC CONSTRUCTION,

116. That on October 20, 2017 plaintiff, RAFAEL FIGUEROA, was legally and
lawfully upon the aforementioned premises in the course of his employment,

117. That on October 20, 2017 on at the aforementioned premises, the plaintiff was

injured during the course of his employment as a result of the negligence of the defendants.

18
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 17 of 23

118. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendants, and each of them, their agents, servants and/or employees were engaged in
performing, controlling, directing and overseeing construction work, labor and/or services upon
the premises located at 110-48 Jewel Avenue, in the County of Queens, City and State of New
York.

119. That the Defendants and each of them, their agents, servants and/or employees
had a duty to provide the Plaintiff with a safe place to work.

120. That on October 20, 2017, and prior thereto, the Defendants, and each of them,
their agents, servants and/or employees, carelessly, negligently and recklessly, suffered and
permitted the aforesaid building, fixtures and appurtenances therein to be, become and remain in
a defective, dangerous and hazardous condition.

121. That the Defendants, and each of them, were negligent and careless in that they
violated their duty to the public, and to this Plaintiff, Rafael Figueroa, in particular, in
knowingly suffering and allowing the aforesaid building, fixtures and appurtenances thereto, to
be, become and remain in a defective and dangerous condition and Defendants and each of them,
their agents, servants, employees and/or contractors, were further negligent in failing to take
suitable precautions for the safety of persons lawfully using and/or working within said building.

122, That the Defendants, and each of them their agents, servants, employees and/or
contractors had a non-delegable duty to see that the work site was kept reasonably safe and free
of dangers and hazards to those workers lawfully thereat.

123. That on October 20, 2017, while Plaintiff RAFAEL FIGUEROA was lawfully
and carefully working at the aforesaid premises, he was caused to fall two stories into a pile of
debris, through an unprotected, inadequately protected opening/hole, by reason of the

19
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 18 of 23

negligence of the Defendants and each of them, their agents, servants and/or employees in the
ownership, operation, direction, supervision, inspection, possession, control, construction,
renovation, rehabilitation and/or alteration of the said premises and Plaintiff sustained the
injuries hereinafter alleged.

124, That the Defendants and each of them, their agents, servants, employees and/or
contractors were negligent, careless and reckless in the ownership, operation, maintenance,
control, possession, supervision, direction, construction, inspection, management, renovation,
rehabilitation and/or alteration of the said premises in that they failed to provide the Plaintiff
with a safe place to work; and the Defendants were otherwise negligent, reckless and careless.

125. That the Defendants and each of them, their agents, servants, employees and/or
contractors created the dangerous and defective condition existing upon the worksite,

126. That the Defendants and each of them, their agents, employees and/or
contractors had actual and/or constructive notice of the dangerous and defective conditions
existing upon the worksite,

127, That the accident, and the injuries resulting therefrom, were caused solely and
wholly by reason of the negligence of the Defendants, their agents, servants, employees and
contractors without any fault, want of care or culpable conduct on the part of the Plaintiff
contributing thereto.

128. That by reason of the foregoing, the Plaintiff has been rendered sick, sore, lame,
maimed and disabled and so remains. That he has been unable to attend to his usual vocation
and activities and that he has been obliged to expend, and will expend in the future, sums of

money for medical aid and attention, and that by reason of the foregoing, Plaintiff has been

20
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 19 of 23

damaged in a sum which exceeds the jurisdictional limits of all lower courts which would
otherwise have jurisdiction
_ AS AND FOR A SECOND CAUSE OF ACTION
ON BEHALF OF RAFAEL FIGUEROA

129. Plaintiff RAFAEL FIGUEROA repeats, reiterates and realleges each and every
allegation contained in the paragraphs number “1” through “128” with the same force and effect
as though set forth at length herein

130. That on October 20, 2017, there existed in full force and effect, within the State of
New York, Section 200 of the Labor Law of the State of New York.

131. That by reason of the negligence of the Defendants and each of them, as
aforesaid, the said Defendants and each of them violated Section 200 of the Labor Law of the
State of New York.

132. That Defendants failed to provide a working environment that was so constructed,
equipped arranged, operated and/or conducted as to provide reasonable and adequate protection
to the lives, health and safety of all persons employed therein and in particular this Plaintiff,
RAFAEL FIGUEROA.

133. That by reason of the foregoing, the Plaintiff has been damaged in a sum which
exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction.

AS AND FOR A THIRD CAUSE OF ACTION
ON BEHALF OF RAFAEL FIGUEROA

134. Plaintiff RAFAEL FIGUEROA repeats, reiterates and realleges each and every

allegation contained in the paragraphs “1” through “133”, together with the same force and

effect as though set forth at length herein.

21
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 20 of 23

135. That on October 20, 2017, there existed in full force and effect, within the State of
New York, Section 240 of the Labor Law of the State of New York

136, That the Defendants, their officers, agents, employees and/or contractors did not
furnish, erect or cause to be erected, for the purpose of construction at the said premises,
scaffolding, hoists, stays, ladders, slings, hangers, blocks, pulleys, braces, irons, ropes and other
devices required to provide protection for the Plaintiff.

137. That by reason of the negligence of the Defendants, their officers, agents,
servants, employees and/or contractors, as aforesaid, the said Defendants and each of them,
violated Section 240 of the Labor Law of the State of New York.

138. That that said violation of Section 240 of the Labor Law of the State of New York
was the proximate cause of the injuries and damages sustained by the Plaintiff.

139. That by reason of the foregoing, the Plaintiff has been damaged in a sum which
exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction

AS AND FOR A FOURTH CAUSE OF ACTION
ON BEHALF OF RAFAEL FIGUEROA

140. Plaintiff RAFAEL FIGUEROA repeats, reiterates and realleges each and every
allegation contained in the paragraphs “1” through “139”, together with the same force and effect
as though set forth at length herein.

141, That on October 20, 2017, there existed in full force and effect, within the State of
New York, Section 241 of the Labor Law of the State of New York.

142. That by reason of the negligence of the Defendants, their officers, agents, servants
employees and/or contractors, as aforesaid, the said Defendants and each of them, violated
Section 241(6) of the Labor Law of the State of New York,

22
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 21 of 23

143, That the Defendants, their officers, agents servants, employees and/or contractors
had a duty to cause the construction site to be so constructed, equipped, guarded, arranged,
operated and conducted as to provide reasonable and adequate protection and safety to the
persons employed therein or lawfully frequenting the same.

144, That the Defendants, their officers, agents servants, employees and/or contractors
and each of them breached its duty to provide reasonable and adequate protection to the persons
employed at the site and in particular the Plaintiff.

145. At all times herein mentioned the Defendants their officers, agents servants,
employees and/or contractors negligently violated the Rules and Regulations of the Board of
Standard and Appeals, Industrial Code Part 23, including but not limited to Rule 23-1.5(a); 23-
1,17(6); 23-1.7(e)(1); 23-1,7(¢)(2), 23-1.7(f); 23-1.15; 23-1.16; 23-1.17; 23-2.4; 23-2.5; 23-
5.1(b); 23-5.1(c); 23.5-1(c)(2) and various parts of the OSHA Regulations,

146, That the said violation of Section 241(6) of the Labor Law of the State of New
York was the proximate cause of the injuries and damages to the Plaintiff.

147, That by reason of the foregoing, the Plaintiff has been damaged in a sum which
exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction.

WHEREFORE, Plaintifi(s) demand(s) judgment against the Defendants herein on all
causes of action, in an amount exceeding ‘the jurisdictional limits of all lower courts which would
otherwise have jurisdiction, together with the costs and disbursements of this action.

Dated: Farmingdale, New York
September 10, 2019

23
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 22 of 23

Yours, etc.

  
  

Evelyn F, Gross, Esq.
GREY AND GREY, LLP
Attorneys for Plaintiff(s)
RAFAEL FIGUEROA
360 Main Street
Farmingdale, New York 11735
516.249.1342

Our File No, 17-0702

24
Case 1:19-cv-00210-RA Document 31 Filed 10/18/19 Page 23 of 23

ATTORNEY'S VERIFICATION

EVELYN F. GROSS, an attorney duly admitted to practice before the Courts of the State
of New York, affirms the following to be true under the penalties of perjury: Tam an
attorney at GREY AND GREY, LLP, attorneys of record for Plaintiff(s),Rafael Figueroa. I have
read the annexed SUPPLEMENTAL SUMMONS AND AMENDED VERIFIED
COMPLAINT and know the contents thereof, and the same are true to my knowledge, except
those matters therein which are stated to be alleged upon information and belief, and as to those
matters I believe them to be true, My belief, as to those matters therein not stated upon
knowledge, is based upon facts, records, and other pertinent information contained in my files.

This verification is made by me because Plaintiff(s) is/are not presently in the county

wherein I maintain my offices.

DATED: Farmingdale, New York
September 10, 2019

 

25
